Exhibit CERTIFICATE OF INCORPORATION OF SATURN HOLDING CORP ARTICLE I The name of this Corporation is Saturn Holding Corp (the “Corporation”). ARTICLE II The address of the Corporation’s registered office in the State of Delaware is 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808, County of New Castle.The name of its registered agent at such address is Corpoaration Service Company. ARTICLE III The purpose of this Corporation is to engage in any lawful act or activity for which a corporation may be organized under the General Corporation Law of Delaware. ARTICLE IV (A) Classes of Stock.This Corporation is authorized to issue two classes of stock to be designated, respectively, “Preferred Stock” and “Common Stock”.The total number of shares which the Corporation is authorized to issue is two hundred fifty-five million (255,000,000) shares.Two hundred fifty million (250,000,000) shares shall be Common Stock, par value One Tenth of One Cent ($0.001) per share (the “Common Stock”), and five million (5,000,000) shares shall be Preferred Stock, par value One Tenth of One Cent ($0.001) per share (the “Preferred Stock”). (B)
